DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative Joseph Mehrle on February 23, 2021

Claims
Please replace claims as following: 
Claim 1 (Currently Amended) A method, comprising:	receiving a candidate biometric token for a user from a transaction terminal, wherein the candidate biometric token comprises biometric measurements and metadata, wherein the biometric measurements comprise measurements for one or more of: a user’s face, a user’s eye, a user’ finger or multiple digits of the user, and a voice pattern of the user, wherein the metadata comprises a biometric type associated with a particular one of the biometric measurements;	matching the candidate biometric token to a biometric token associated with a pre-staged transaction of the user and obtaining a hash value associated with a pre-staged transaction identifier for the pre-staged transaction, wherein matching further includes searching a list of available and pending pre-staged transactions having associated available biometric tokens for a match to the candidate biometric token;	authenticating the user based on the matching and validating the hash value; , wherein providing further includes providing pre-staged transaction details including an account identifier for an account of the user with the pre-staged transaction to the transaction terminal; and
deleting the candidate biometric token and the biometric token upon confirmation from the transaction terminal that the transaction completed.

Claim 2 (Canceled)

Claim 4 (Currently Amended) The method of claim 3 further comprising, the acquiring pre-stage transaction details that define the pre-staged transaction from the user and acquiring the biometric token with the pre-stage transaction details from the user-operated device.

Claim 6 (Canceled)
Claim 7 (Canceled)




Claim 9 (Currently Amended) A method, comprising:	defining a pre-staged transaction for a user on a server;	obtaining a pre-staged transaction identifier for the pre-staged transaction from the server;	requesting a biometric token from the server, wherein requesting further includes identifying a biometric type for the biometric token from metadata;	supplying biometric data of the user captured by a peripheral device, wherein supplying further includes providing instructions on an interface screen of a display to the user that instructs the user on how to interact with the peripheral device to capture the biometric data from the user;	receiving the biometric token from the server based on the supplying of the biometric data, wherein the biometric token comprises biometric measurements and the metadata, wherein the biometric measurements comprise measurements for one or more of: a user’s face, a user’s eye, a user’ finger or multiple digits of the user, and a voice pattern of the user, and wherein the metadata comprises a biometric type associated with a particular one of the biometric measurements of the biometric token;	saving the biometric token on a device of the user, wherein saving further includes writing the biometric token to a Universal Serial Bus (USB) device provided by the user, wherein the user provides the USB device to the device for the saving; and	providing, by the device, the biometric token for association with on a transaction terminal.

Claim 10 (Canceled)

Claim 11 (Currently Amended) The method of claim 9, 

Claim 12 (Canceled)

Claim 13 (Currently Amended) The method of claim 9, 

Claim 15 (Canceled)

Claim 18 (Currently Amended) A transaction terminal, comprising:	a hardware processor configured to execute executable instructions from a non-transitory computer-readable storage medium as a biometric agent and a transaction manager;	at least one biometric peripheral interfaced to the transaction terminal;	the biometric agent; and	the transaction manager;	wherein the transaction manager is configured to:
receive a biometric authentication request for a pre-staged transaction of a user;	activate the biometric agent;;[[,]]
delete biometric data captured by the at least one biometric peripheral and delete the candidate biometric token from the transaction terminal when a transaction is completed on the transaction terminal;
wherein the candidate biometric token comprises biometric measurements and metadata, wherein the biometric measurements comprise measurements for one or more of: a user’s face, a user’s eye, a user’ finger or multiple digits of the user, and a voice pattern of the user, and wherein the metadata comprises a biometric type associated with a particular one of the biometric measurements;
receive pre-stage transaction details for the pre-staged transaction from the server when the user is authenticated by the server from the candidate biometric token and when a hash value associated with a pre-staged transaction identifier for the pre-staged transaction is validated by the server; and	process the pre-staged transaction details to complete the [[a]] transaction at the terminal on behalf of the user;
wherein the biometric agent is configured to:
activate the at least one biometric peripheral;	obtain the biometric data captured for the user by the at least one biometric peripheral;	generate the candidate biometric token from the biometric data; and	provide the candidate biometric token to the transaction manager.
Claim 20 (Canceled)
Examiner's Statement of Reason for Allowance

Claims 1, 3-5, 8, 9, 11, 13, 14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a biometric token is generated for a user and provided to a user- operated device. A pre-staged transaction is defined by a user and the user supplies the token for association with the pre-staged transaction. Subsequently, a user visits a transaction terminal and a new candidate token is generated from biometric attributes of the user. The candidate token is matched to the token associated with pre-staged transaction to authenticate the user and the pre-staged transaction is processed at the transaction terminal as a completed transaction.
The closest prior art, as previously recited, are Naik et al. (US 2018/0165663 A1), Black et al. (US 2008/0114697 A1), Aabye et al. (US 2015/00220917 A1), Tezuka et al. (US 2016/0292712 A1) and Dixon et al. (US 10,373,148 B1); in which, Naik discloses a system that has a host server processor communicably coupled to an automated teller machine (ATM) network. The host server processor receives pre-staged ATM transaction data through first communication channel from a user's mobile communication device processor, and sends a unique authentication token through second communication channel to the device processor. An ATM processor is communicably coupled to the ATM network, and receives an entry of a pre-staged ATM transaction request and the unique authentication token, and sends the entered pre-staged ATM transaction request and the unique authentication token to a host server for validation. The host server processor validates the pre-staged ATM transaction request based on the received pre-staged ATM transaction data and the entered unique authentication token; and in which Black teaches a system that supports multi-stage transactions through the use of 

However, none of Naik et al. (US 2018/0165663 A1), Black et al. (US 2008/0114697 A1), Aabye et al. (US 2015/00220917 A1), Tezuka et al. (US 2016/0292712 A1) and Dixon et al. (US 10,373,148 B1) teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1, and similarly Claim 9 and Claim 8.  For example, none of the cited prior art teaches or suggest the steps of Claim 1: receiving a candidate biometric token for a user from a transaction terminal, wherein the candidate biometric token comprises biometric measurements and metadata, wherein the biometric measurements comprise measurements for one or more of: a user’s face, a user’s eye, a user’ finger or multiple digits of the user, and a voice pattern of the user, wherein the metadata comprises a biometric type associated with a particular one of the biometric measurements; matching the candidate biometric token to a biometric token associated with a pre-staged transaction of the user and obtaining a hash value associated with a pre-staged transaction identifier for the pre-staged transaction, wherein matching further includes searching a list of available and pending pre-staged transactions having associated available biometric tokens for a match to the candidate biometric token; authenticating the user based on the matching and validating the hash value; providing the pre-staged transaction to the transaction terminal for processing a transaction on the transaction terminal on behalf of the user, wherein providing further includes providing pre-staged transaction details including an account identifier for an account of the user with the pre-staged transaction to the transaction terminal; and deleting the candidate biometric token and the biometric token upon confirmation from the transaction terminal that the transaction completed; and none of the cited prior art teaches or suggest the steps of Claim 9: defining a pre-staged transaction for a user on a server; obtaining a pre-staged transaction identifier for the pre-staged transaction from the server; requesting a biometric token from the server, wherein requesting further includes identifying a biometric type for the biometric token from metadata; supplying biometric data of the user captured by a peripheral device, wherein supplying further includes providing instructions on an interface screen of a display to the user that instructs the user on how to interact with the peripheral device to capture the biometric data from the user; receiving the biometric token from the server based on the supplying of the biometric data, wherein the biometric token comprises biometric measurements and the metadata, wherein the biometric measurements comprise measurements for one or more of: a user’s face, a user’s eye, a user’ finger or multiple digits of the user, and a voice pattern of the user, and wherein the metadata comprises a biometric type associated with a particular one of the biometric measurements of the biometric token; saving the biometric token on a device of the user, wherein saving further includes writing the biometric token to a Universal Serial Bus (USB) device provided by the user, wherein the user provides the USB device to the device for the saving; and providing, by the device, the biometric token for association with and none of the cited prior art teaches or suggest the steps of Claim 18: at least one biometric peripheral interfaced to the transaction terminal; the biometric agent; and the transaction manager; wherein the transaction manager is configured to: receive a biometric authentication request for a pre-staged transaction of a user; activate the biometric agent; supply a candidate biometric token provided by the biometric agent to a server; delete biometric data captured by the at least one biometric peripheral and delete the candidate biometric token from the transaction terminal when a transaction is completed on the transaction terminal; wherein the candidate biometric token comprises biometric measurements and metadata, wherein the biometric measurements comprise measurements for one or more of: a user’s face, a user’s eye, a user’ finger or multiple digits of the user, and a voice pattern of the user, and wherein the metadata comprises a biometric type associated with a particular one of the biometric measurements; receive pre-stage transaction details for the pre-staged transaction from the server when the user is authenticated by the server from the candidate biometric token and when a hash value associated with a pre-staged transaction identifier for the pre-staged transaction is validated by the server; and process the pre-staged transaction details to complete the transaction at the terminal on behalf of the user; wherein the biometric agent is configured to: activate the at least one biometric peripheral; obtain the biometric data captured for the user by the at least one biometric peripheral; generate the candidate biometric token from the biometric data; and provide the candidate biometric token to the transaction manager.


Therefore the claims are allowable over the cited prior art.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARI L SCHMIDT/Primary Examiner, Art Unit 2439